DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
This Office Action is in response to the Amendment filed on 03/15/2021.

	Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  
	
	Status of Claims:
		Claims 1 and 9-10 were amended; and
		Claim 11 was newly added.

Drawings:
The Amendment to Drawings of Figures 1 and 3, filed on 03/15/2021, has been accepted.

Specification:
The Amendment to Specification of Paragraphs [0012], [0048]-[0049], and [0053]-[0054], filed on 03/15/2021, has been accepted.

Examiner’s Amendment:
The Examiner's Amendment is to overcome the rejection under 35 USC 112(b) of Claimed limitations in Claims 1-2, 4, and 10-11; to cancel Claim 8 to address redundancy of claimed limitations in Claim 8; as well as, to correct punctuations in Claim 1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John M. Bollinger (Reg. No. 65,711) on Wednesday March 22, 2021.
The application has been amended as follows: 
1. (Currently Amended) An exhaust gas purification system comprising: 
a carrier containing aluminum oxide; an exhaust gas purification device including a first catalyst and a second catalyst provided on the carrier [[
			wherein the first catalyst contains gallium; and 
a system for increasing an oxygen concentration [[2 storage material, [[; 
wherein the system for increasing an oxygen concentration provides an oxygen concentration higher than that of a post combusted gas of the internal combustion engine [[; and  
wherein a quantity of the first catalyst is 0.5 to 20 % by weight with respect to the aluminum oxide contained in the carrier.  

2. (Currently Amended) The exhaust gas purification system according to claim 1, wherein the second catalyst further contains rhodium.  

3. (Previously Presented) The exhaust gas purification system according to claim 1, wherein the system for increasing an oxygen concentration sets an oxygen concentration of a gas flowing into the catalyst to 0.5% or more.  

4. (Currently Amended) The exhaust gas purification system according to claim 1, wherein the system for increasing an oxygen concentration supplies a gas containing oxygen to the first catalyst separately from an exhaust gas discharged from the internal combustion engine.  

5. (Original) The exhaust gas purification system according to claim 4, wherein the system for increasing an oxygen concentration includes a supercharger.  
6. (Currently Amended) The exhaust gas purification system according to claim 1, wherein the internal combustion engine includes at least one [[cylinder which does not cause fuel to combust.  

7. (Previously Presented) The exhaust gas purification system according to claim 1, wherein the internal combustion engine includes an intake stroke in which air is circulated after a combustion stroke to perform intake, and an exhaust stroke immediately after the intake stroke.  

8. 

9. (Previously Presented) The exhaust gas purification system according to claim 1, wherein the exhaust gas purification device includes an ozonizer for adding ozone.  

10. (Currently Amended) The exhaust gas purification system according to claim 1, wherein the exhaust gas purification system further includes an ECU controlling an internal combustion engine operating condition and receiving a temperature of the post combusted gas of the internal combustion engine.  

11. (Currently Amended) The exhaust gas purification system according to claim 1, 
wherein the [[of the exhaust gas purification device contains [[; and 
wherein a quantity of the second catalyst is 2 % by weight or less with respect to the aluminum oxide contained in the carrier.

Allowable Subject Matter
1. Claims 1-7 and 9-11 are allowed.
	
2. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed invention of an exhaust gas purification system having a carrier containing aluminum oxide; an exhaust gas purification device including a first catalyst and a second catalyst provided on the carrier and connected to an internal combustion engine;  wherein the first catalyst contains gallium; and including:
“a system for increasing an oxygen concentration including an O2 storage material, being connected to the exhaust gas purification device and provided downstream of the internal combustion engine;
wherein the system for increasing an oxygen concentration provides an oxygen concentration higher than that of a post combusted gas of the internal combustion engine; and  
wherein a quantity of the first catalyst is 0.5 to 20 % by weight with respect to the aluminum oxide contained in the carrier.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 27 February 2021 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golden et al. (Patent Number US-7767175-B2) relates to a DPF with an SCR catalyst having about 5 to about 20 wt% of inorganic oxide.

Lindner et al. (Patent Number US-6348430-B1) relates to an exhaust gas treatment catalyst for internal combustion engines with two catalytically active layers on a carrier structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 29, 2021